Case 4:19-cv-10132-KMM Document 9 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-10132-KING-BECERRA

 VALENTIN SPATARU,

        Plaintiff,

 v.

 SHERIFF RICK RAMSAY, et al.,

       Defendants.
 _____________________________/

   ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED IN FORMA PAUPERIS

        THIS CAUSE came before the Court upon Plaintiff’s Motion for Leave to Proceed In

 Forma Pauperis. ECF No. [3]. The Honorable James Lawrence King, United States District

 Judge, referred this case to the undersigned Magistrate Judge. ECF No. [6].

        In order to determine whether a party is indigent and should not be required to pay fees and

 costs, “the only determination to be made by the court . . . is whether the statements in the affidavit

 satisfy the requirement of poverty.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th

 Cir. 2004) (internal quotations and citation omitted). If a party demonstrates that he is not able to

 pay for court fees and costs while supporting himself and his dependents, the request to proceed

 in forma pauperis should be granted. Id.

        There is no specific guidance regarding an income threshold to determine indigence for

 plaintiffs in federal civil cases. In federal bankruptcy cases, however, 28 U.S.C. § 1930(f)(1)

 provides that fees may be waived if an individual’s income is less than 150% of the federal poverty

 guideline. In addition, the undersigned notes that Section 57.082, Florida Statutes, provides

 specific guidance regarding the determination of indigency for persons filing lawsuits in Florida



                                                   1
Case 4:19-cv-10132-KMM Document 9 Entered on FLSD Docket 10/15/2019 Page 2 of 2



 state courts. Pursuant to that statute, a person is indigent if their income is equal to or below 200%

 of the federal poverty guidelines. § 57.082 (2)(a)(1), Fla. Stat. (2012). The 2019 Department of

 Health and Human Services’ Poverty Guidelines for a family of one is $12,490.00; and for a family

 of two it is $16,910.00. 84 Fed. Reg. 1167-02 (Feb. 1, 2019).

        Plaintiff has submitted an affidavit in support of his Motion for Leave to Proceed In Forma

 Pauperis. ECF No. [3]. Plaintiff is not currently employed, and his only source of income is

 Social Security Disability Insurance in the amount of $1,011.00 per month. Plaintiff has $700.00

 in cash or in his bank account, owns a car valued at $700.00, and a home valued at $40,000.00.

 Plaintiff has combined monthly expenses in the amount of $1,011.00 for mortgage, electricity,

 water, and car insurance. In addition, Plaintiff owes $39,000.00 in student loans. Given the above

 guidelines, Plaintiff is considered indigent. Reviewing the totality of Plaintiff’s circumstances, the

 undersigned finds that Plaintiff’s income is below the poverty level, and at this time the payment

 of the filing fees and expected costs would deprive him of the ability to support himself.

        Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s Motion for Leave to Proceed In Forma

 Pauperis, ECF No. [3], is GRANTED. On or before October 30, 2019, Plaintiff shall prepare and

 file a proposed summons to be issued by the Clerk of the Court and served by the U.S. Marshal.

        DONE AND ORDERED in Chambers at Miami, Florida, at the James Lawrence King

 Federal Justice Building, on October 14, 2019.



                                                _________________________
                                                JACQUELINE BECERRA
                                                United States Magistrate Judge




                                                   2
